     Case 1:99-cr-00002-RJA-HKS Document 1127 Filed 05/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,

                                                         DECISION AND ORDER
      v.                                                      99-CR-2-A

DAVID WILLIAMS,
                                 Defendant.



      The defendant, David Williams, has filed a pro se motion for a resentencing to

a time-served sentence pursuant to 18 U.S.C. §3582(c), Section 404 of the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194, and Amendment 782 to the

Sentencing Guidelines. Dkt. No. 1118. For the reasons stated below, defendant

Williams’ motion for resentencing is denied.

                                    DISCUSSION

      Defendant Williams argues that he was sentenced for a “covered offense”

under the First Step Act when he was sentenced on October 4, 2002, for engaging

in a continuing criminal enterprise in violation of 21 U.S.C. § 848(b) (“CCE”), and

that he is therefore entitled to resentencing and consideration of a reduction of a

mandatory life imprisonment sentence. See e.g., Dkt. No. 122. The defendant

overlooks that he was resentenced after remand from the Court of Appeals on

October 1, 2010, when he received an aggregate sentence of 360 months

imprisonment. Dkt. Nos. 1112-13. This sentence of imprisonment, of which the

defendant has served approximately 21 years, was comprised primarily of 300
      Case 1:99-cr-00002-RJA-HKS Document 1127 Filed 05/18/20 Page 2 of 3




months for the CCE conviction and some concurrent sentences for other offense

conduct, plus a 60 months consecutive term of imprisonment for possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c).

Id.

       When defendant Williams’ 300 months sentence for the CCE conviction was

imposed on October 1, 2010, the Court calculated a drug-quantity offense level

upward adjustment based on powder cocaine only and included no amount of crack

cocaine in his relevant conduct. Dkt. No. 1113, pp. 11-13. The trial jury had

acquitted the defendant of charges that referred to crack cocaine. Dkt. No 649. As

a result, and as the Court previously concluded, the defendant’s sentence, which

was a below-Guidelines sentence, was not imposed for a crack cocaine offense that

was affected by the Fair Sentencing Act of 2010, Pub. L. No. 111-220; 124 Stat.

2372. See Dkt. No. 1117 (denying sentence reduction). In other words, the

defendant was not sentenced for a “violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010.” Section 404(a) of First Step Act. Consequently, the defendant’s CCE

conviction is not a “covered offense” under the First Step Act. And even assuming

the First Step Act afforded the defendant a right to a resentencing in connection with

his cocaine and money-laundering sentences, the Court finds resentencing would be

unwarranted.

       If resentenced, defendant Williams’ adjusted offense level under amended

Sentencing Guidelines for the offense conduct for which he received the sentence of

300 months would be at least level 40, and given his Criminal History Category of III,
     Case 1:99-cr-00002-RJA-HKS Document 1127 Filed 05/18/20 Page 3 of 3




his advisory range of imprisonment would still be to a term of 360 months to life

imprisonment, the same range that applied when he was sentenced on October 1,

2010. Accordingly, to the extent the defendant also argues for a sentence reduction

under 18 U.S.C. §3582(c)(2), the sentence of imprisonment that was imposed

remains below the minimum advisory range and, pursuant to U.S.S.G. 1B1.10(b)(2),

a further reduction would be barred.

                                   CONCLUSION

      For the foregoing reasons, the pro se motion of defendant David Williams for

resentencing, Dkt. No. 1118, is denied.

      IT IS SO ORDERED.



                                          _____s/Richard J. Arcara
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: May 18, 2020
